Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination, following a tier II disciplinary hearing, finding him guilty of harassment, misuse of state property and refusing a direct order. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record, and the mandatory surcharge has been credited back to his inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Valdez v Fischer, 85 AD3d 1264, 1265 [2011]; Matter of Rogers v Fischer, 81 AD3d 1025, 1025 [2011]).
Peters, J.R, Spain, Lahtinen, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.